Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6/17/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, 8/03/2022, that the response of 6/17/2022 be considered. 

Claim status
           Applicant has amended Claims 21-22, 32, and 34-35, and 38-40, cancelled claims 23, 30, and 36.  
Claims 21-22, 32, 34-35, and 38-40 are under consideration. 


Withdrawn Claim Objections
	The prior objections to Claims 37 and 39 have been withdrawn due to Applicant’s amendment.

Withdrawn 35 USC § 112(b) 
The prior rejection of Claim 32 under 35 U.S.C. § 112(b), preAIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of Claim 32 to depend on Claim 39.

Withdrawn 35 USC § 103 
The prior rejection of Claims 22, 32, 34-35, 38, and 40 under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), Rodriguez et al., (Haemophilia, 2005, 11:73-77, prior art of record) and Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record) is withdrawn in light of Applicant’s cancellation of claim 30.

The prior rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), Rodriguez et al., (Haemophilia, 2005, 11:73-77, prior art of record) and Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record), as applied to claim 30, in further view of Lisowski et al., (Nature, 2014, 506:382-386, see IDS filed 10/08/2018) is withdrawn in light of Applicant’s cancellation of claim 30.

The prior rejection of Claims 22, 32, and 39 under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Weinstein et al., (Human Gene Ther, 2010, 21:903-910), Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018) and Wang et al, (Mol Therapy, 2011, 19:2012-2020, prior art of record) is withdrawn in light of Applicant’s amendments to claim 39 to no longer explicitly recite G6P disorders.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention is withdrawn in order to incorporate the reference of Grimm et al.


Claims 22, 32, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Weinstein et al., (Human Gene Ther, 2010, 21:903-910, prior art of record), Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018) and Wang et al, (Mol Therapy, 2011, 19:2012-2020, prior art of record) 

Lactic acidosis embodiment

Gao teaches a regimen for delivery of a gene product for expression in a patient, comprising a recombinant AAV vectors, wherein the subject has already been exposed to a first AAV vector and has developed a neutralizing immune response therefrom [00023, 0140, 0169, 0201].
In regard to the first and second AAV vectors of claim 39, Gao teaches a treatment regimen for delivery of a gene product to a patient comprising the steps of (a) delivering a first recombinant AAV vector comprising a first capsid type and a expression cassette encoding a gene product, followed by (b) delivery of a second recombinant AAV vector comprising a different capsid type and a expression cassette encoding a gene product, wherein the second vector is AAV3B [0140]. In regard to the first vector, Gao teaches the AAV vector comprising the AAV8 capsid are most efficient at expression in the liver [0194, 0231, 0232, 0236], 
In regard to the patient to be treated of claim 39, Gao suggests the subject is a human [0141].
In regard to the route of delivery and target organ expression of Claim 39, Gao teaches the AAV vectors can be delivered intravenously to target the liver [0143, 0225, 0232, 0246].
However, although Gao teaches that the regimen can be used for the treatment of a variety of metabolic disorders especially those associated with the liver [0150, 0236], they are silent to delivering a first and second AAV vector to a neonate with lactic acidosis at least one month apart.
In regard to the  patient to be treated of claim 39, Weinstein teaches a method of treating a neonatal patient with lactic acidosis due to an glucose-6-phophastase (G6Pase) deficiency by intravenously delivery of a first and second AAV vector encoding a G6Pase to target liver cells (Abstract, p. 904, Materials & Methods, Figs. 1-3). Specifically, Weinstein teaches first treating the neonatal subject at day 1 from birth with a first type AAV vector, followed by readministration at least one month after the first administration with a second type of AAV vector (p. 906, col 2, 2nd para.). Finally, similar to Gao, Weinstein teaches that changing the type of AAV vector avoids potential inhibition of transduction that may have been elicited from the first dose of vector (p. 906, 4th para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat metabolic disorders of the liver as suggested by Gao et al., and chose lactic acidosis due to G6P deficiency in a neonatal patient as taught by Weinstein with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Gao teaches that G6Pase is one of gene to be delivered by the taught AAV regimen [0150]. Second, Weinstein teaches that a first dose of AAV8 gene therapy in the neonate can successfully reduce blood lactate levels (Figs. 1B & 2B), albeit only up to 8 weeks after which the patient presented with the pathophysiological effects of lactic acidosis including lethargy and vomiting (p. 906, 2nd para.). Thus, it would have been obvious to treat lactic acidosis in a patient by administering an AAV that expresses G6Pase. Second, in regard to treating a neonatal patient in particular, Weinstein teaches that G6Pase deficiency in both humans and animal models is an early onset disease and needs to be treated soon after birth (p. 903-904, Introduction, p. 905, Results and Discussion). Thus, it would have been obvious to choose a neonatal patient. Fourth, in regard to readministering the AAV vector at least one month after the first treatment, Weinstein teaches that readministration after at least one month was necessary because of the loss of G6Pase transgene expression over time (p. 906, 3rd para., see Fig. 1). Thus, it would have been obvious to readminister a second vector after at least one month in order to achieve long-term correction of lactic acidosis. Fifth, in regard to targeting the liver by intravenous delivery, as stated supra, Gao teaches intravenous delivery of AAV targets the liver, and Weinsten teaches that the pathology of GSPase deficiency is seen in the liver (p. 907, Fig. 3). Thus, it would have been obvious to deliver the AAV vectors by intravenous administration.
Furthermore, in regard to choosing an AAV8 vector as the first vector of claim 39, as stated supra, Gao et al. teach that the AAV vectors comprises an Clade E capsid such as that of AAV8 [0232-233], and Weinstein teaches an AAV vector comprising an AAV8 capsid as the first vector for gene therapy with G6Pase in the neonate (see Figs. 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to target the liver in order to treat lactic acidosis from G6Pase deficiency as suggest by by Gao and Weisman, and choose an  AAV vector comprising an AAV8 capsid as the first vector with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gao because AAV8 is very efficient at transducing hepatocytes and “provides substantial advantages over other serotypes in terms of efficiency of gene transfer to liver” [0232, 0236].
Furthermore, in regard to choosing AAV3B as the second vector for claim 39, Grimm et al., (2003) teaches a method of transfecting liver cells with an AAV3B vector by intravenous administration (Abstract, p. 2414, 4th para., p. 2415, Fig. 2).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first AAV vector and second AAV3B based vector for gene therapy purposes as suggested by Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because it is suggested by Gao, but also because Grimm et al., teaches that after portal vein administration AAV3B produces therapeutic levels of a transgene (p. 2415, Fig. 2). Furthermore, Grimm teaches that compared to other AAV vectors, AAV3B expression levels in the liver are relatively stronger when normalized to genome copy number (p. 2416, last para.). Thus, it would have be predictably obvious to use AAV3B as the second vector to target the liver in order to treat lactic acidosis due to G6Pase deficiency a human gene therapy patient.
Finally, in regard to the regulatory sequence for liver expression of claim 39, although Gao teaches the AAV vectors comprise liver-specific promoters such as the thyroid hormone binding globulin (TBG) gene promoter [0106, 0224, 0230, 0246], Gao et al. are silent with respect to a preferred embodiment of intravenously delivering AAV vector comprising a TBG promoter to a neonate.
In regard to the regulatory sequence of claim 39, Wang et al., (2011) teaches intravenously delivering to a neonate an AAV vector comprising an AAV8 capsid and further comprising a TBG promoter operably linked to a transgene (Abstract, p. 2103, Results).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector comprising a liver-specific TBG promoter for gene therapy purposes as suggested by Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because it is suggested by Gao, but also because Wang et al., teaches that liver-specific promoters in general greatly reduce T cell responses against the transgene product therefore improving the stability of transgene expression in the liver (p. 2018, Discussion, 1st para.), and that the TGB promoter in particular is more active in younger animals (p. 2013, 3rd & last para.). Thus, it would have be predictably obvious to use liver specific regulatory sequences in an AAV vector in order to treat lactic acidosis due to G6Pase deficiency a human gene therapy patient.
In regard to claim 22, as stated supra, both Gao and Grimm teach the AAV3B vector and Gao teaches the use of wild-type vectors [0081].
In regard to claim 32, as stated supra, Gao, Weinstein, and Wang teach an AAV vector comprising an AAV8 capsid to target liver cells.
In regard to claim 38, Weinstein teaches measuring lactate levels in untreated G6Pase deficient patients, as well as in patients that only received a first administration of AAV (see Fig. 1B). Note that instant claim does not specific if the measuring step is before or after step (a), only prior to step (b). Accordingly, it would have been predictably obvious to include this measure step prior to the second administration of the second AAV vector in order to establish a baseline level of blood lactate and to measure the function of the first AAV vector before administration of the second AAV vector.
In regard to claim 40, Gao teaches the preferred human dosage range is from 1x1013 to 1x1016 genome copies [0144], and provides a preferred embodiment of about 3x1011 gc/kg  to about 2x1013 gc/kg [0279], which in a typical one month old infant (at about 4 kg) would result in about 1x1012 to about 1x1014 gc (p. 906, 2nd & 4th para.). Similarly, Weinstein teaches an initial dose of 5x1013 gc/kg and a subsequent dose of 1x1012 gc/kg for AAV delivery in the canine models   Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/17/2022 are acknowledged.
Applicant argues that instant claims have been amended to no longer recite glucose-6-phosphatase disorders.
Applicant's arguments have been fully considered but are not found persuasive.
Specifically, the prior art of Weisman teaches that lactic acidosis in neonates is due to G6Pase deficiency. Thus, these patients are still obvious to choose over the teaches of Gao in view of Weisman.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Weinstein et al., (Human Gene Ther, 2010, 21:903-910, prior art of record), Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018) and Wang et al, (Mol Therapy, 2011, 19:2012-2020, prior art of record), as applied to claim 39, in further view of Lisowski et al., (Nature, 2014, 506:382-386, see IDS filed 10/08/2018).

As stated supra, Gao et al suggest a method of delivery of a gene product to a human neonatal patient comprising (a) delivering a first AAV8 vector and (b) delivering a second AAV3B vector. 
However, Gao et al. are silent to the AAV3B vector being an AAVLK03 based vector.
Lisowski teaches a method of transfecting human cells comprising the AAVLK03 vector (Abstract, Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat lactic acidosis in a human patient by expressing G6P in the liver, wherein the second AAV vector is AAV3B vector as suggested by Gao et al., and substitute the AAVLK03 vector as taught by Lisowski with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Lisowski because the AAVLK03 vector transduced human hepatocytes about 6.5-time more than AAV3B (p. 3, 4th para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/17/2022 are acknowledged and have been addressed supra.


Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Weinstein et al., (Human Gene Ther, 2010, 21:903-910, prior art of record), Grimm et al., (Blood, 2003, 102: 2412-2419, see IDS filed 10/08/2018) and Wang et al, (Mol Therapy, 2011, 19:2012-2020, prior art of record), as applied to claim 39, in further view of Metts et al. (US 5,023,850, patented 6/11/1991).

As stated supra, Gao et al suggest a method of delivery of a gene product to a human neonatal patient comprising (a) delivering a first AAV8 vector and after at least one month, (b) delivering a second AAV3B vector. 
However, Gao et al. are silent to at least 3 months or between 1-10 years between the first and second AAV vector in a human neonatal patient.
Nevertheless, in the canine model of lactic acidosis, Weinstein teaches the first AAV vector is administered to 1 day old dogs, while the second dose is administered to 5 month (20 week) old dogs (p. 905, Animal Studies, p. 906, 3rd para.). Thus, the regimens of Weisman suggest about 5 months between the administration of the first and second AAV vectors in canines.
However, Gao and Weinstein are silent with respect to how administering to a 5 month old dog relates to the corresponding human age.
In regard to claims 34 and 35, Metts teaches methods of for converting dog ages to human ages, and generally teaches that the dog age is multiplied to a ratio of 7 to approximate the corresponding human age (Summary of Invention, col 1-2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat lactic acidosis in a patient, wherein the second AAV vector is delivered 5 months after the first AAV vector as suggested by Gao in view of Weismann, and substitute the corresponding time in humans of about 35 months as taught by Metts with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as to best approximate the passage of time between the first and second in the established animal model for the treatments of humans.  Furthermore, the timing between the first and second administration of AAV vectors is a results effective variable, which Weinstein teaches is affected by not only the age of the animal and liver development, but also the exact timing of the first dose (i.e., day 1 vs day 7), as well as the nature of the promoter used (p. 906, 3rd para.). According, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the time of the second administration between at least 3 months and 35 months, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/17/2022 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631